Citation Nr: 0519165	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  01-07 574	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased disability rating for headaches, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel



INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a September 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO).

Procedural history

In March 1999, the RO received the veteran's claim of 
entitlement to service connection for headaches (claimed as 
migraine headaches).  In a September 2000 rating decision, 
the RO granted service connection for headaches (denominated 
by the RO as headaches of uncertain etiology) and awarded a 
noncompensable disability rating.  The veteran disagreed with 
the September 2000 rating decision and the appeal was 
perfected with the timely submission of his substantive 
appeal (VA Form 9) in August 2001.  

In August 2004, the Board remanded this issue to the VA 
Appeals management Center (AMC) for further evidentiary 
development.  After the requested development was 
accomplished, the AMC issued an April 2005 rating decision 
increasing the disability rating assigned the veteran's 
headaches to 30 percent.  

Issues not on appeal

In an April 2003 decision, the Board denied claims of 
entitlement to service connection for a cardiovascular 
disorder, hypertension, a back disorder, a leg disorder, and 
an ankle disorder.  The Board's decision is final.  See 38 
C.F.R. § 20.1100 (2004).  Accordingly, those issues will be 
addressed no further herein.




FINDING OF FACT

On June 22, 2005, prior to promulgation of a decision, the 
Board received notification from the veteran that he wished 
to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

As was described in the Introduction, in August 2004 the 
Board remanded the issue of the veteran's entitlement to an 
increased disability rating for his service-connected 
headaches.  After additional evidentiary development was 
undertaken, the AMC granted the veteran a 30 percent 
disability rating in April 2005.  The veteran's claims folder 
was thereupon returned to the Board.

In June 2005, the veteran contacted the Board, indicating 
that he was satisfied with the 30 percent rating and that he 
wished to withdraw his appeal.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by an appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).  The appellant 
has withdrawn his appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



                       
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


